DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/19/2019.
Claims 1-22 are currently pending and being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 18, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3 and 18 recite the second jaw (i.e. the pivoting jaw presumed to carry the anvil) comprises a staple cartridge, however the disclosure does not appear to enable a pivoting staple cartridge carrying jaw, since only the anvil is described as pivoting.
Claim 16 recites a “wedge cam” and a “pull cam” where “said wedge cam pushes said pull cam proximally through said spring when said wedge cam is moved proximally”. From the disclosure, it is not clear which structural elements correspond to the wedge and pull cams, and there does not appear to be any disclosure enabling any cam pushing another cam through any spring. 
Claims depending from the above claims are rejected as depending from a non-enabled claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16:
Claim 16 recites a “wedge cam” and a “pull cam” where “said wedge cam pushes said pull cam proximally through said spring when said wedge cam is moved proximally”. From the disclosure, it is not clear which structural elements correspond to the wedge and pull cams, and it is unclear what is meant by a wedge cam pushing a pull cam through a spring. Does this mean pushing against the force of a spring, rather than through a spring.
Claims depending from the above claims are rejected as depending from an indefinite claim.
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for indicating claims 1 and 9 as allowable subject matter: 
The prior art has been found to disclose related surgical instruments comprising multiple cam surfaces for closing tissue supporting jaws (e.g. see 42/46 in FIGS. 6-8 of Knodel US 2011/0278343 and the prior art made of record); however, the prior art fails to disclose the following combination of features: The first and second cam surfaces of the second jaw being proximal to the pivot; and a rotary drive screw and a closure cam operably coupled to said rotary drive screw, wherein said closure cam is driven proximally by said rotary drive screw when said rotary drive screw is rotated in a first direction, wherein said closure cam is driven distally by said rotary drive screw when said rotary drive screw is rotated in a second direction, wherein said closure cam configured to contact said first cam surface during a first portion of a closure stroke and then said second cam surface during a second portion of said closure stroke to move said second jaw into said closed position, and wherein, for a given speed of said closure cam, said closure cam drives said second jaw toward said first jaw at a faster rate during said first portion of said closure stroke than said second portion (claim 1); and a first closure cam threadably coupled to said rotary drive screw, wherein said first closure cam is driven proximally by said rotary drive screw when said rotary drive screw is rotated in a first direction, wherein said first closure cam engages said first cam surface to move said second jaw toward said first jaw when said first closure cam is driven proximally, and wherein said first closure cam is driven distally by said rotary drive screw when said rotary drive screw is rotated in a second direction; and a second closure cam rotatably coupled to said first closure cam, wherein said second closure cam engages said second cam surface to move said second jaw toward said first jaw when said first closure cam is driven proximally (claim 9). 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731